Exhibit 10.04a
AMENDMENT NO. 1 TO THE
CONTINUITY AGREEMENT
BY AND BETWEEN
ROHM AND HAAS COMPANY (THE “COMPANY”)
AND (“EXECUTIVE”)
     WHEREAS, the Executive and the Company are parties to that certain
Continuity Agreement, dated as of July 1, 2001, as amended December 4, 2006 and
October 28, 2008 (the “Continuity Agreement”); and
     WHEREAS, the Company and Executive wish to amend the terms of the
Continuity Agreement effective as of January 8, 2009, on the terms and
conditions set forth herein;
     NOW, THEREFORE, in consideration of the mutual agreements hereinafter set
forth, the parties hereby agree as follows:
     1. Section 8 of the Continuity Agreement is hereby amended by adding the
following sentence at the end thereof:
(d) In the event that the Company or an Employer fails to pay any amount to the
Executive at the time(s) required by this Agreement, the Company or such
Employer, as applicable, shall be required to pay the Executive such amount,
plus interest at the applicable federal rate provided for in
Section 7872(f)(2)(A) of the Code on such amount for the period during which
payment of such amount is delayed.
     2. A new Section 19 is added to the Continuity Agreement:
19. Entire Agreement. From and after the Effective Date, this Agreement shall
supersede any other employment, severance or change of control agreement between
the parties with respect to the subject matter hereof, provided that nothing
herein shall limit any other rights that the Executive may have under any
compensation or benefits plan, program, policy, agreement or arrangement. In the
event that the Executive experiences a Termination, anything to the contrary in
any non-competition agreement or arrangement (or plan, policy, program,
agreement or arrangement containing a post-employment non-competition or similar
covenant or other restriction) by and between the Executive and the Company (or
any of its affiliates), the Executive shall not be subject to any
post-employment non-competition restrictions or similar restrictions.

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have executed this Amendment as
of the date first set forth above.

                          Rohm and Haas Company    
 
               
 
               
January 8, 2009
      By:  
 
   
 
          Name:    
 
          Title:    
 
                        January 8, 2009    

2